Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 02/26/2022, the following occurred: Claims 1-16 were canceled. Claims 17-30 are new. 
Claims 17-30 are pending and have been withdrawn from consideration. 

Election by Original Presentation
Newly added claims 17-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The inventions are independent or distinct, each from the other because the inventions of the following groups:
Claims 1-16 dated 03/22/2020 (corresponding to the original filed claims), drawn to a method and system for performing medical treatment on a patient, classified in G16H 70/20.
 Claims 17-30 dated 02/26/2022, drawn to an electronic health record system and for managing and storing electronic health records data for integrated remote and in-person encounters, classified in A61B 5/0002.
are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination (Group 1) as claimed does not require the particulars of the subcombination as claimed because: Group II provides a remote medical encounter to identify medical procedure and an in person provider capable of performing the task and assigning procedure codes. The subcombination has separate utility such as performing medical task. 
The examiner has required restriction between combination and subcombination inventions. Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The claims would require a different field of search as indicated by their different classifications and/or different search terms/strategy would be required.
	Since Applicant has received an action on the merits for the originally presented invention present in Group I claims, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claims 17-30 are withdrawn from consideration as being directed to a non-elected invention. See CFR. 1.142(b) and MPEP §821.03.
	The amendment filed 02/26/2020 presenting only claims drawn to a non-elected invention is non-responsive (MPEP §821.03). The claims are not readable on the elected invention because all the originally-pending claims have been canceled so as to change the scope of the invention.
	As all claim language drawn to the elected invention has been deleted by amendment, there are no claims presented eligible for examination. Since the above-mentioned amendment appears to be a bona fide attempt to reply, Applicant is given a TIME PERIOD of TWO (2) MONTHS or SIXTY (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.1 36(a) ARE AVAILABLE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 8:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using aUSPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/             Examiner, Art Unit 3626           

/JASON S TIEDEMAN/             Primary Examiner, Art Unit 3626